Order of business
The final version of the draft agenda for this part-session as drawn up by the Conference of Presidents at its meeting of Thursday 20 November 2008 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. It has been requested that this draft be amended as follows:
Wednesday
The Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance propose postponing both the voting on the report by Mrs De Keyser on the participation of the State of Israel in Community programmes and the voting on the motions for a resolution regarding the same topic.
Mr President, our request is based on a very clear fact known to everyone. At the end of last May, an official delegation from our Parliament, representing all political groups, went to Israel and visited the Palestinian territories including Gaza.
On the basis of what they observed on the ground, at the end of this visit, they unanimously adopted a statement. This statement includes the following:
'We strongly feel that without serious signs of good faith translated into tangible improvements on the ground, the time is not yet right to upgrade EU-Israel relations'.
(FR) Since then, no such significant signs have been apparent, quite the contrary. This is why we think that it would be a very bad signal today if we were to vote in favour of the recommendation made by the Council.
My group proposes that we postpone this vote until there is evidence, in Israel's policy and on the ground, of these famous signs called for unanimously by the delegation representing our Parliament a few months ago.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, sometimes we must take very difficult decisions. I think that the dispute which we in Europe - here in this House - are having about Israel and Palestine is always very difficult.
When we take decisions, we must also actually keep the vision in mind. It would be disastrous if this House were to vote against a motion to strengthen the connections between Israel and the European Parliament. I repeat, it would be disastrous to vote against it. But it would also be disastrous to vote in favour when we all know how difficult and delicate the situation is. I was in Israel 14 days ago and saw for myself that both the Israelis and the Palestinians really are at the end of their tether. It would be disastrous to increase the frustration of the Israelis by saying no. And it would be just as disastrous to increase the frustration of the Palestinians by saying yes. Therefore, if we are intelligent, let us postpone the vote. For we still need to talk, we need to act. Sometimes it is more intelligent to continue the discussion calmly than to take a decision emotionally and too quickly which will frustrate and disappoint either one side or the other.
In Europe we have a mediatory function and we must retain this function. For this reason, we propose postponing this vote. Being intelligent sometimes means waiting.
Mr President, I must mention in this regard that Parliament's Committee on Foreign Affairs, including the rapporteur, Mrs de Keyser, voted overwhelmingly in favour of Mrs de Keyser's report.
As we said to the Israeli Foreign Minister yesterday when she met with the Committee on Foreign Affairs, we understand the extreme concern felt by this House about the humiliation and frustration that the people of Palestine are suffering.
It is precisely for those reasons, however, that we believe that Parliament has to take a stand, Mr President, in the first instance by means of a resolution. I can announce that my political group will accept the amendments tabled by the Left to establish a relationship. It is not a matter of upgrading relations with Israel, Mr Wurtz, but of voting for a resolution and for the assent that the European Parliament, according to the powers attributed to it by the Treaties, has to give to negotiations undertaken by the European Commission and the 27 Member States.
That, Mr President, is why we believe that the European Parliament has to take a firm stand for peace - peace in the Middle East - and give its assent to the agreement on scientific and technological cooperation with Israel. This item must therefore be kept on the agenda for the present plenary, as the Conference of Presidents of the political groups itself decided.